Broyles, J.
1. A refusal to direct a verdict is never error. .There was conflict in the evidence in this case, and the direction of a verdict would have been error.
2. We have carefully read the record in this ease and fully considered all the assignments of error, and, in our judgment, there was sufficient evidence to authorize the verdict; and this being the fourth successive verdict in favor of the plaintiffs, this court will not again send the case back for another hearing because of slight errors in the charge of the court, or in the refusal to charge as requested by counsel. In our opinion there was no error'committed by the court, with the exception mentioned in the following paragraph of this decision. There must be an end to all things, and we think it is time for this particular litigation to rest in peace. See Albany &c. Railway v. Wheeler, 6 Ga. App. 270 (3), 271 (64 S. E. 1114).
3. The charge complained of in the 16th ground of the motion for a new trial, being susceptible of the construction that the presumption of negligence arose against the Charleston & Western Carolina Bailway Company (the owner of the track, with whose consent the Atlantic Coast Line Bailroad Company was operating trains thereon) upon the setting out of the fire by the Atlantic Coast Line Bailroad Company, was error, but was not prejudicial to the former company, in view of its liability for the acts of its lessee. Judgment affirmed.